FILED
                             NOT FOR PUBLICATION                            OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KATHERINE AVILLA OWEN,                           No. 10-55612

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01767-L-NLS

  v.
                                                 MEMORANDUM *
COUNTY OF IMPERIAL and DOES,
1 through 30,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                                                          **
                          Submitted September 27, 2011

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Katherine Avilla Owen appeals pro se from the district court’s judgment

dismissing her action alleging claims under the Americans with Disabilities Act

and state law in connection with her arrest by the County of Imperial. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to prosecute, Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir.

1984), and we affirm.

      The district court did not abuse its discretion by dismissing the action,

without prejudice, after weighing the relevant factors. See id. at 496 (discussing

factors relevant to dismissal for failure to prosecute).

      We do not consider Owen’s contentions concerning the district court’s

orders denying her motion for recusal and awarding sanctions to defendants. See

id. at 497-98 (interlocutory orders are not appealable after dismissal for failure to

prosecute).

      AFFIRMED.




                                            2                                     10-55612